                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

JACOB TAYLOR SHEPARD,                                   )
                                                        )
                  Plaintiff,                            )
                                                        )
         V.                                             )             No. 1:21-cv-21-SNLJ
                                                        )
CAPE GIRARDEAU SHERIFF'S                                )
OFFICE and ST. FRANCIS HOSPITAL,                        )
                                                        )
                 Defendants.                            )

                                    MEMORANDUM AND ORDER

         This matter is before the Court upon review of an amended complaint filed by plaintiff

Jacob Taylor Shepard, a prisoner who is proceeding herein prose and in forma pauperis. For the

reasons discussed below, the Court will dismiss this action at this time, without prejudice.

                                                     Background

         Plaintiff initiated this civil action on February 4, 2021 by filing a complaint pursuant to 42

U.S.C. § 1983. 1 He described a wide range of misconduct he believed amounted to a violation of



1
  The case at bar is the second of two prisoner civil rights actions plaintiff has initiated in this Court against
the Cape Girardeau Sheriffs Office and St. Francis Hospital (also known as St. Francis Medical Center).
The first is Shepardv. Cape Girardeau County Jail, et al., No. 1:20-cv-186-MTS (E.D. Mo. Aug. 24, 2020)
(hereafter "Shepard I"). In the amended complaint now before the Court, plaintiff references that action.
During those proceedings, plaintiff sought relief pursuant to 42 U .S.C. § 1983 against the Cape Girardeau
County Jail, the Cape Girardeau County Sheriffs Office, and St. Francis Medical Center. Plaintiff was
repeatedly given leave to amend, and ultimately filed a third amended complaint against only the Cape
Girardeau Sheriffs Office, despite being previously advised that entity was not one subject to suit under§
 1983. Further, plaintiff claimed he had been subjected to retaliation, but failed to allege sufficient facts to
state such a claim or permit any individual to be identified as responsible for any alleged harm, despite
being previously instructed to do so. On May 7, 2021, the case was dismissed pursuant to 28 U.S.C. §
 1915(e)(2)(B). This Court takes judicial notice of the foregoing prior litigation, the records of which are
public records filed in this United States District Court and which relate closely to the case at bar. See
United States v. Jackson, 640 F .2d 614, 617 (8th Cir. 1981) (citations omitted) (district court could "take
judicial notice, whether requested or not ... of its own records and files, and facts which are part of its
public records ... Judicial notice is particularly applicable to the court's own records of prior litigation
closely related to the case before it.").
his constitutional rights, including being shoved, denied medical attention for complaints related

to chest pain and diarrhea, rat poison in the food, difficulties with mail service, and having his cell

door opened. Plaintiff did not name any person or entity as a defendant, nor did he identify any

person or entity in his statement of claim. Instead, he referred to the responsible parties as "medical

staff," "the COs," and "they." In his Application to Proceed in District Court Without Prepaying

Fees or Costs, he listed the Cape Girardeau Sheriffs Office and St. Francis Hospital, but he did

not mention those entities in setting forth his claims for relief. Additionally, the complaint did not

contain factual allegations that could be construed as stating any plausible claim for relief. This

action was therefore subject to dismissal.

       On February 23, 2021, the Court entered an order giving plaintiff the opportunity to file an

amended complaint to cure the deficiencies. In that order, the Court clearly explained the defects

of the original complaint, and provided plaintiff with clear instructions about how to prepare the

amended complaint. In doing so, the Court stressed the importance of properly identifying the

defendants, and providing a short and plain statement of the factual allegations supporting the

claims alleged. Plaintiff has now filed an amended complaint, which the Court reviews pursuant

to 28 U.S.C. § 1915(e)(2)(B).

                                Legal Standard on Initial Review

       As this Court previously advised plaintiff, the amended complaint replaces the original

complaint. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir.

2005) ("It is well-established that an amended complaint supercedes an original complaint and

renders the original complaint without legal effect."). This Court is required to review the amended

complaint, and must dismiss it or any portion of it that states a frivolous or malicious claim, that

fails to state a claim upon which relief may be granted, or that seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).
                                                  2
                                                \
        An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v.

Williams, 490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be

granted if it does not plead "enough facts to' state a claim to relief that is plausible on its face." Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when the

plaintiff "pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must assume the veracity of well-pleaded facts, but need not accept as true "[t]hreadbare

recitals of the elements of a cause of action, supported by mere condusory statements." Id at 678

(citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Amended Complaint

       Plaintiff filed the amended complaint on March 9, 2021. Named as defendants are the Cape

Girardeau Sheriffs Office, and St. Francis Hospital. In setting forth his claims for relief, plaintiff



                                                    3
alleges as follows. Plaintiffs skull was fractured at an unspecified time and place. Plaintiff does

not describe the circumstances surrounding that injury, nor does he indicate he believes any person

or entity was responsible for harming him. Plaintiff was refused protective custody by an

unspecified person or persons on an unspecified date, "stabbed and jumped" by inmates on an

unspecified date, and "assaulted" by "the guards" upon his arrival at the facility. Plaintiff was

"assaulted and almost killed due to employee negligence and never taken to the hospital for it

medical did nothing for all the complaints I have submitted ... ". Plaintiff offers no supporting

facts for those claims, nor does he identify any responsible party or parties. Plaintiff states he is

suffering retaliation for filing unspecified claims, and for filing Shepard I However, he does not

specify what conduct he believes is retaliatory, nor does he identify who is engaging in such

conduct. He states without explanation that he identified the proper defendants in Shepard I

However, he does not specify what defendant or defendants he is referencing or specify any

particular filing in which any defendant's name could be found. He writes: "the c/o's are at fault,"

and he identifies his injuries as memory loss. As relief, plaintiff seeks medical care, and monetary

relief in the amount of $500,000.

                                                Discussion

       Plaintiff has named the Cape Girardeau Sheriffs Office as a defendant. However, that

entity is simply a department oflocal government, not a legal entity amenable to suit. See Ketchum

v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (affirming dismissal of West

Memphis Police Department and West Memphis Paramedic Services because they were "not

juridical entities suable as such"); Owens v. Scott Cty. Jail, 328 F.3d 1026, 1027 (8th Cir. 2003)

(stating that "county jails are not legal entities amenable to suit"); and De La Garza v. Kandiyohi

Cty. Jail, 18 F. App'x 436, 437 (8th Cir. 2001) (affirming district court dismissal of county jail



                                                 4
and sheriffs department as parties because they are not suable entities). Accordingly, the amended

complaint fails to state a claim against the Cape Girardeau Sheriffs Office.

       Even if plaintiff had named Cape Girardeau County as a defendant, the amended complaint

would not state a claim of municipal liability because it contains no facts supporting the

proposition that there was a direct causal link between any municipal policy or custom and the

alleged constitutional violation. See Monell v. Dept. of Social Services of City of New York, 436

U.S. 658, 690-91 (1978). In fact, the amended complaint contains no facts supporting the

proposition that any unconstitutional policy or custom exists at all. See Doe ex rel. Doe v. Sch.

Dist. of City of Norfolk, 340 F.3d 605, 614 (8th Cir. 2003) (at minimum, a plaintiff must allege

facts supporting the proposition that an unconstitutional policy or custom exists). Finally, plaintiff

would be unable to hold Cape Girardeau County responsible for the actions of any of its employees

because a municipality cannot be held liable on a respondeat superior theory. See A.H v. City of

St. Louis, Mo., 891 F.3d 721, 728 (8th Cir. 2018).

       Plaintiff has also named St. Francis Hospital as a defendant. Plaintiff filed this action

pursuant to 42 U.S.C. § 1983, which was designed to provide a "broad remedy for violations of

federally protected civil rights." Id. at 685. Section 1983 imposes liability on state actors acting

under color of state law. 42 U.S.C. § 1983. Here, it is apparent that St. Francis Hospital is private

entity. Plaintiff does not allege, nor does it appear, that St. Francis Hospital was a state actor that

acted under color of state law.

       "Private actors may incur section 1983 liability only if they are willing participants in a

joint action with public servants acting under color of state law." Johnson v. Outboard Marine

Corp., 172 F .3d 531, 536 (8th Cir. 1999). To state a claim against a private actor such as St.

Francis Hospital under § 1983, a plaintiff "must establish, at the very least, an agreement or



                                                  5
meeting of the minds between the private and state actors, and a corresponding violation of the

plaintiffs' rights under the Constitution or laws of the United States." Id. Here, the amended

complaint contains no allegations permitting the inference that St. Francis Hospital acted jointly

with public servants acting under state law. Because plaintiff has failed to establish that a state

actor violated his federally-protected rights, he is missing an essential element of a § 1983 claim.

Therefore, the amended complaint fails to state a claim against St. Francis Hospital.

       Plaintiff indicates that other defendants for this action are identified in Shepard 1 However,

the only defendants who were properly identified in that case were the Cape Girardeau Sheriffs

Office, the St. Francis Medical Center, and the Cape Girardeau County Jail. As discussed above,

the amended complaint fails to state a claim against the Cape Girardeau Sheriffs Office and would

fail to state a claim against the Cape Girardeau County Jail for those same reasons, and it fails to

state a claim against St. Francis Hospital (also known as St. Francis Medical Center). Plaintiff does

not specify any particular document from Shepard I that would identify any other defendant, nor

does he indicate how any claims he purports to raise here are connected to any individual he may

have referenced in Shepard I. There is therefore no way to tell what potential defendants he may

be referencing. Plaintiff has simply failed to identify any defendant other than the Cape Girardeau

Sheriffs Office and St. Francis Hospital, and as explained above, this action is subject to dismissal

as to those defendants.

       This action is also subject to dismissal because the amended complaint, like the original,

is simply a series of conclusory statements that are not entitled to the presumption of truth. See

Iqbal, 556 U.S. at 678-79. Plaintiff has alleged no facts from which the Court can identify a

plausible claim. Even pro se plaintiffs are required to set forth their claims in a simple, concise,

and direct manner, and to allege facts in support of their claims. McNeil, 508 U.S. at 113. The



                                                 6
Court acknowledges plaintiffs prose status, and his description of memory problems. However,

the rules of pleading are simple, and this Court's instructions were clear. Nothing before the Court

indicates plaintiff is incapable of following them.

       Having thoroughly reviewed and liberally construed the amended complaint, the Court

concludes this action must be dismissed. This is not a situation in which plaintiff should be

permitted to file a second amended complaint. Plaintiff did not follow this Court's instructions

when previously given the opportunity to amend, despite being advised that dismissal could result

from his failure to do so. Therefore, this action is dismissed, without prejudice, pursuant to 28

U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (ECF No. 6) is

DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   b, ,rt,_   day of July, 2021.




                                                    STEPHEN N. LIMBAGH,J.
                                                    SENIOR UNITED STATES DISTRICT JUDGE




                                                    7
